Por. CUANTO, los únicos supuestos errores señalados son que:
"1. La corte inferior cometió error al considerar que en. cierta escritura otorgada en 8 de noviembre de 1927, ante el Notario Alberto S. Poventud, se había renunciado el derecho de hogar seguro a que tenia derecho el demandante sobre cierta propiedad.
"2. La sentencia en este caso es contraria a los hechos y a la ley.”
Por Cuanto, el argumento en apoyo del primer señalamiento está basado principalmente en la teoría de una falta de causa (consideration), teoría nueva adoptada por primera vez en el alegato del ape-lante, y distinta de la sostenida por el demandante en la corte de distrito.
Por cuanto, en todo caso hubo una causa (consideration) buena y suficiente, y
Por Cuanto, el segundo señalamiento en cuanto a la cuestión de derecho es secuela del señalamiento primero y en cuanto a la cues-tión de hechos no demuestra la existencia de error manifiesto alguno.
Por tanto, _ se confirma la sentencia apelada que dictó la Corte de Distrito de Ponce en 2 de febrero de 1931.